Exhibit 10.31


GUARANTY

        THIS GUARANTY (this “Guaranty”), dated as of October 15, 2004, is made
by StorageTek Holding Corporation, a Nevada corporation (the “Guarantor”), in
favor of the Lenders party to the Credit Agreement referred to below and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and L/C Issuer.

         Storage Technology Corporation, a Delaware corporation (the “Company”),
the Lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), the L/C Issuer and the Administrative Agent are parties to a
Credit Agreement dated as of October 15, 2004 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).

        It is a condition precedent to the Borrowings and issuances of Letters
of Credit under the Credit Agreement that the Guarantor guarantee the
indebtedness and other obligations of the Company to the Guaranteed Parties
under or in connection with the Credit Agreement as set forth herein. The
Guarantor, as a Subsidiary of the Company, will derive substantial direct and
indirect benefits from the making of the Loans to, and issuances of Letters of
Credit for the account of, the Company pursuant to the Credit Agreement (which
benefits are hereby acknowledged by the Guarantor).

         Accordingly, to induce the Administrative Agent, the L/C Issuer and the
Lenders to enter into the Credit Agreement, and in consideration thereof, the
Guarantor hereby agrees as follows:

         SECTION 1  Definitions; Interpretation.

         (a)      Terms Defined in Credit Agreement. All capitalized terms used
in this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

         (b)      Certain Defined Terms. As used in this Guaranty (including in
the recitals hereof), the following terms shall have the following meanings:

         “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).

         “Guaranteed Obligations” has the meaning set forth in Section 2.

         “Guaranteed Parties” means the Administrative Agent, the Lenders and
the L/C Issuer.

1

--------------------------------------------------------------------------------

         “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered by the Guarantor to any
Guaranteed Party under or in connection with this Guaranty and the Loan
Documents.

         “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in either case undertaken
under Debtor Relief Laws.

         “Solvent” means, as to any Person at any time, that (a) the fair value
of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code and, in the alternative, for purposes of
applicable state law; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

         “Subordinated Debt” has the meaning set forth in Section 7.

         (c)      Interpretation. The rules of interpretation set forth in
Sections 1.02 to 1.05 of the Credit Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.

         SECTION 2  Guaranty.

         (a)      Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees to the Guaranteed Parties, and their respective successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the indebtedness, liabilities and other
monetary obligations of the Company to the Guaranteed Parties under or in
connection with the Credit Agreement, the Notes and the other Loan Documents,
including all unpaid principal of the Loans, all amounts owing in respect of the
L/C Obligations, all interest accrued thereon, all fees due under the Credit
Agreement and all other amounts payable by the Company to the Guaranteed Parties
thereunder or in connection therewith. The terms “indebtedness,” “liabilities”
and “obligations” are used herein in their most comprehensive sense and include
any and all advances, debts, obligations and liabilities, now existing or
hereafter arising, whether voluntary or involuntary and whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether

2

--------------------------------------------------------------------------------

recovery upon such indebtedness, liabilities and obligations may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any Debtor
Relief Law, and including interest that accrues after the commencement by or
against the Company or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding. The foregoing
indebtedness, liabilities and other obligations of the Company, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantor in connection with this Guaranty (including any and all amounts due
under Section 15), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

         (b)      Limitation of Guaranty. To the extent that any court of
competent jurisdiction shall impose by final judgment under applicable law
(including the applicable state law and §§544 and 548 of the Bankruptcy Code)
any limitations on the amount of the Guarantor’s liability with respect to the
Guaranteed Obligations which any Guaranteed Party can enforce under this
Guaranty, the Guaranteed Parties by their acceptance hereof accept such
limitation on the amount of the Guarantor’s liability hereunder to the extent
needed to make this Guaranty and the Guarantor Documents fully enforceable and
nonavoidable.

         SECTION 3  Liability of Guarantor. The liability of the Guarantor under
this Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

         (i)      the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
the Company or any other Person, or against any collateral;

         (ii)      this Guaranty is a guaranty of payment when due and not
merely of collectibility;

         (iii)      the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and the Company
with respect to the existence of such Event of Default;

         (iv)      the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

         (v)      the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:

              (A)      any Insolvency Proceeding with respect to the Company,
any other guarantor or any other Person;


              (B)      any limitation, discharge, or cessation of the liability
of the Company, any other guarantor or any other Person for any Guaranteed
Obligations due to any statute, regulation or rule of law, or any invalidity or
unenforceability in whole or in part of any of the Guaranteed Obligations or the
Loan Documents;


3

--------------------------------------------------------------------------------

              (C)      any merger, acquisition, consolidation or change in
structure of the Company, the Guarantor or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Company, the Guarantor, any other guarantor or other Person;


              (D)      any assignment or other transfer, in whole or in part, of
any Guaranteed Party’s interests in and rights under this Guaranty or the other
Loan Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any collateral;


              (E)      any claim, defense, counterclaim or setoff, other than
that of prior payment or performance, that the Company, the Guarantor, any other
guarantor or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;


              (F)      any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any collateral, or any Guaranteed Party’s exchange, release, or
waiver of any collateral;


              (G)      any Guaranteed Party’s exercise or nonexercise of any
power, right or remedy with respect to any collateral, including any Guaranteed
Party’s compromise, release, settlement or waiver with or of the Company, any
other guarantor or any other Person;


              (H)      any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;


              (I)      any impairment or invalidity of any collateral securing
any of the Guaranteed Obligations or any failure to perfect any of the Liens of
the Guaranteed Parties thereon or therein; and


              (J)      any other guaranty, whether by the Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Company to any Guaranteed Party.


         SECTION 4   Consents of Guarantor. The Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:

         (i)      the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Company under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

4

--------------------------------------------------------------------------------

         (ii)      the time, manner, place or terms of any payment under any
Loan Document may be extended or changed, including by an increase or decrease
in the interest rate on any Guaranteed Obligation or any fee or other amount
payable under such Loan Document, by an amendment, modification or renewal of
any Loan Document or otherwise;

         (iii)      the time for the Company’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

         (iv)      any Guaranteed Party may discharge or release, in whole or in
part, any other guarantor or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any collateral, nor shall any
Guaranteed Party be liable to the Guarantor for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on any collateral therefor;

         (v)      the Guaranteed Parties may take and hold security (legal or
equitable) of any kind, at any time, as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;

         (vi)      the Guaranteed Parties may request and accept other
guaranties of the Guaranteed Obligations and any other indebtedness, obligations
or liabilities of the Company to any Guaranteed Party and may, from time to
time, in whole or in part, surrender, release, subordinate, modify, waive,
rescind, compromise or extend any such guaranty and may permit or consent to any
such action or the result of any such action; and

         (vii)      the Guaranteed Parties may exercise, or waive or otherwise
refrain from exercising, any other right, remedy, power or privilege (including
the right to accelerate the maturity of any Loan and any power of sale) granted
by any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of the
Guarantor against the Company;

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

         SECTION 5  Guarantor Waivers.

         (a)      Certain Waivers. The Guarantor waives and agrees not to
assert:

              (i)      any right to require any Guaranteed Party to marshal
assets in favor of the Company, the Guarantor, any other guarantor or any other
Person, to proceed against

5

--------------------------------------------------------------------------------

the Company, any other guarantor or any other Person, to proceed against or
exhaust any collateral, to give notice of the terms, time and place of any
public or private sale of personal property security constituting collateral for
the Guaranteed Obligations or comply with any other provisions of §9611 of the
New York UCC (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

              (ii)      the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;

              (iii)      any defense arising by reason of any lack of corporate
or other authority or any other defense of the Company, the Guarantor or any
other Person;

              (iv)      any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations;

              (v)      any rights to set-offs and counterclaims;

              (vi)      any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against the Company or any other obligor of the
Guaranteed Obligations for reimbursement; and

              (vii)      without limiting the generality of the foregoing, to
the fullest extent permitted by law, any defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty, other than the payment in full in cash or cash equivalents of the
Guaranteed Obligations.

         (b)      Additional Waivers. The Guarantor waives any and all notice of
the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. The Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Company, the Guarantor or any
other Person with respect to the Guaranteed Obligations (except notices to the
Guarantor specifically required pursuant to the terms of any Guarantor
Document).

         (c)      Independent Obligations. The obligations of the Guarantor
hereunder are independent of and separate from the obligations of the Company
and any other guarantor and upon the occurrence and during the continuance of
any Event of Default, a separate action or actions may be brought against the
Guarantor, whether or not the Company or any such other guarantor is joined
therein or a separate action or actions are brought against the Company or any
such other guarantor.

6

--------------------------------------------------------------------------------

         (d)      Financial Condition of Company. The Guarantor shall not have
any right to require any Guaranteed Party to obtain or disclose any information
with respect to: (i) the financial condition or character of the Company or the
ability of the Company to pay and perform the Guaranteed Obligations; (ii) the
Guaranteed Obligations; (iii) any collateral; (iv) the existence or nonexistence
of any other guarantees of all or any part of the Guaranteed Obligations;
(v) any action or inaction on the part of any Guaranteed Party or any other
Person; or (vi) any other matter, fact or occurrence whatsoever.

         SECTION 6   Subrogation. Until the Guaranteed Obligations shall be
satisfied in full and the Commitments shall be terminated, the Guarantor shall
not have, and the Guarantor shall not directly or indirectly exercise, (i) any
rights that it may acquire by way of subrogation under this Guaranty, by any
payment hereunder or otherwise, (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Guaranty or (iii) any other right which it might otherwise have or acquire (in
any way whatsoever) which could entitle it at any time to share or participate
in any right, remedy or security of any Guaranteed Party as against the Company
or other guarantors, whether in connection with this Guaranty, any of the other
Loan Documents or otherwise. If any amount shall be paid to the Guarantor on
account of the foregoing rights at any time when all the Guaranteed Obligations
shall not have been paid in full, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

         SECTION 7   Subordination.

         (a)      Subordination to Payment of Guaranteed Obligations. All
payments on account of all indebtedness, liabilities and other obligations of
the Company to the Guarantor, whether created under, arising out of or in
connection with any documents or instruments evidencing any credit extensions to
the Company or otherwise, including all principal on any such credit extensions,
all interest accrued thereon, all fees and all other amounts payable by the
Company to the Guarantor in connection therewith, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the Guaranteed Obligations.

         (b)      No Payments. As long as any of the Guaranteed Obligations
shall remain outstanding and unpaid, the Guarantor shall not accept or receive
any payment or distribution by or on behalf of the Company, directly or
indirectly, of assets of the Company of any kind or character, whether in cash,
property or securities, including on account of the purchase, redemption or
other acquisition of Subordinated Debt, as a result of any collection, sale or
other disposition of collateral, or by setoff, exchange or in any other manner,
for or on account of the Subordinated Debt (“Subordinated Debt Payments”),
except that if no Event of Default exists, the Guarantor shall be entitled to
accept and receive regularly scheduled payments and other payments on the
Subordinated Debt, in accordance with the terms of the documents and instruments
governing the Subordinated Debt, and other Subordinated Debt Payments in respect
of Subordinated Debt not evidenced by documents or instruments, in each case to
the extent not

7

--------------------------------------------------------------------------------

prohibited under the Credit Agreement. During the existence of an Event of
Default (or if any Event of Default would exist immediately after the making of
a Subordinated Debt Payment), and until such Event of Default is cured or
waived, the Guarantor shall not make, accept or receive any Subordinated Debt
Payment. In the event that, notwithstanding the provisions of this Section 7,
any Subordinated Debt Payments shall be received in contravention of this
Section 7 by the Guarantor before all Guaranteed Obligations are paid in full in
cash or cash equivalents, such Subordinated Debt Payments shall be held in trust
for the benefit of the Guaranteed Parties and shall be paid over or delivered to
the Administrative Agent for application to the payment in full in cash or cash
equivalents of all Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 7, after giving effect to any
concurrent payments or distributions to any Guaranteed Party in respect of the
Guaranteed Obligations.

         (c)      Subordination of Remedies. As long as any Guaranteed
Obligations shall remain outstanding and unpaid, the Guarantor shall not,
without the prior written consent of the Administrative Agent:

              (i)      accelerate, make demand or otherwise make due and payable
prior to the original stated maturity thereof any Subordinated Debt or bring
suit or institute any other actions or proceedings to enforce its rights or
interests under or in respect of the Subordinated Debt;

              (ii)      exercise any rights under or with respect to (A) any
guaranties of the Subordinated Debt, or (B) any collateral held by it, including
causing or compelling the pledge or delivery of any collateral, any attachment
of, levy upon, execution against, foreclosure upon or the taking of other action
against or institution of other proceedings with respect to any collateral held
by it, notifying any account debtors of the Company or asserting any claim or
interest in any insurance with respect to any collateral, or attempt to do any
of the foregoing;

              (iii)      exercise any rights to set-offs and counterclaims in
respect of any indebtedness, liabilities or obligations of the Guarantor to the
Company against any of the Subordinated Debt; or

              (iv)      commence, or cause to be commenced, or join with any
creditor other than any Guaranteed Party in commencing, any Insolvency
Proceeding.

         (d)      Subordination Upon Any Distribution of Assets of the Company.
In the event of any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving the Company, (i) all amounts owing on
account of the Guaranteed Obligations, including all interest accrued thereon at
the contract rate both before and after the initiation of any such proceeding,
whether or not an allowed claim in any such proceeding, shall first be paid in
full in cash or cash equivalents before any Subordinated Debt Payment is made;
and (ii) to the extent permitted by applicable law, any Subordinated Debt
Payment to which the Guarantor would be entitled except for the provisions
hereof, shall be paid or delivered by the trustee in bankruptcy, receiver,
assignee for the benefit of creditors or other liquidating agent making such
payment or distribution directly to the Administrative Agent (on behalf of the
other Guaranteed Parties) for application to the payment of the Guaranteed
Obligations in accordance with clause (i), after giving effect to any concurrent
payment or distribution or provision therefor to any Guaranteed Party in respect
of such Guaranteed Obligations.

8

--------------------------------------------------------------------------------

         (e)      Authorization to Administrative Agent. If, while any
Subordinated Debt is outstanding, any Insolvency Proceeding is commenced by or
against the Company or its property:

              (i)      the Administrative Agent, when so instructed by the
Required Lenders, is hereby irrevocably authorized and empowered (in the name of
the Guaranteed Parties or in the name of the Guarantor or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and

              (ii)      the Guarantor shall promptly take such action as the
Administrative Agent (on instruction from the Required Lenders) may reasonably
request (A) to collect the Subordinated Debt for the account of the Guaranteed
Parties and to file appropriate claims or proofs of claim in respect of the
Subordinated Debt, (B) to execute and deliver to the Administrative Agent, such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (C) to collect and receive any and all Subordinated Debt Payments.

         SECTION 8  Continuing Guaranty, Reinstatement.

         (a)      Continuing Guaranty. This Guaranty is a continuing guaranty
and agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

         (b)      Reinstatement. This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of the Company (or receipt
of any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Company, its estate, trustee, receiver or any other Person (including
under any Debtor Relief Laws or other state or federal law), or must otherwise
be restored by the Administrative Agent or any Lender, whether as a result of
proceedings under any Debtor Relief Laws or otherwise. To the extent any payment
is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment. All losses, damages, costs and expenses
that the Administrative Agent or the Lenders may suffer or incur as a result of
any voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of the Lenders and the Administrative Agent contained in
Section 15.

9

--------------------------------------------------------------------------------

         SECTION 9   Payments.

         (a)      The Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under §362(a)
of the Bankruptcy Code), the Guarantor shall forthwith pay, or cause to be paid,
in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Company, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Company for such interest in any such Insolvency
Proceeding). The Guarantor shall make each payment hereunder, unconditionally in
full without set-off, counterclaim or other defense, on the day when due in
Dollars, in immediately available funds, to the Administrative Agent at such
office of the Administrative Agent and to such account as the Administrative
Agent shall specify in writing to the Guarantor.

         (b)      Any and all payments by or on account of any obligation of the
Guarantor hereunder or under any Guarantor Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Guarantor shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 9) each of the Guaranteed Parties receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Guarantor shall make such deductions and (iii) the Guarantor shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

         (c)      Without limiting the provisions of subsection (b) above, the
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

         (d)      The Guarantor shall indemnify each Guaranteed Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 9) paid by such Guaranteed
Party, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Guarantor by any Guaranteed Party, shall be conclusive absent manifest error.

         (e)      As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Guarantor to a Governmental Authority, the Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

10

--------------------------------------------------------------------------------

         (f)      If any Guaranteed Party determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Guarantor or with respect to which the Guarantor has
paid additional amounts pursuant to this Section 9, it shall pay to the
Guarantor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Guarantor under this Section 9
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Guaranteed Party, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Guarantor, upon the request of such Guaranteed
Party, agrees to repay the amount paid over to the Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Guaranteed Party in the event such Guaranteed Party is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require any Guaranteed Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Guarantor or any other Person. Upon the request, and at the
expense, of the Guarantor, each Guaranteed Party to which the Guarantor is
required to pay any additional amount pursuant to this Section 9, and any
Participant in respect of whose participation such payment is required, shall
reasonably afford the Guarantor the opportunity to contest, and reasonably
cooperate with the Guarantor in contesting (whether such contest is before or
after the Guarantor has made any payment under this Section 9), the imposition
of any Indemnified Tax or Other Tax giving rise to such payment; provided that
(i) such Guaranteed Party or Participant shall not be required to afford the
Guarantor the opportunity to so contest, or cooperate in any such contest,
unless the Guarantor shall have confirmed in writing to such Guaranteed Party or
Participant its obligation to pay such amounts pursuant to this Guaranty and
(ii) the Guarantor shall reimburse such Guaranteed Party or Participant for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Guarantor in contesting the imposition of such Indemnified
Tax or Other Tax; provided, however, that notwithstanding the foregoing no
Guaranteed Party or Participant shall be required to afford the Guarantor the
opportunity to contest, or cooperate with the Guarantor in contesting, the
imposition of any Indemnified Taxes or Other Taxes, if such Guaranteed Party or
Participant in its sole discretion in good faith determines that to do so would
have an adverse effect on it or would violate or contravene applicable law.

         (g)      If the Guarantor is required to pay any additional amount to
any Guaranteed Party or any Governmental Authority for the account of any
Guaranteed Party pursuant to this Section 9, then such Guaranteed Party shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans under the Credit Agreement or to assign its rights and
obligations under the Credit Agreement to another of its offices, branches or
affiliates, if, in the judgment of such Guaranteed Party, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 9 in the future, and (ii) would not subject such Guaranteed Party to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Guaranteed Party. The Guarantor hereby agrees to pay all reasonable costs and
expenses incurred by any Guaranteed Party in connection with any such
designation or assignment.

         (h)      If the Guarantor is required to pay any additional amount to
any Guaranteed Party or any Governmental Authority for the account of any
Guaranteed Party pursuant to this Section 9, the Guarantor may replace such
Guaranteed Party provided that the Company shall have complied with the
provisions of Section 10.13 of the Credit Agreement.

11

--------------------------------------------------------------------------------

         (i)      Any payments by the Guarantor hereunder the application of
which is not otherwise provided for herein, shall be applied in the order
specified in Section 8.03 of the Credit Agreement.

         (j)      The agreements in this Section 9 shall survive the payment of
all Guaranteed Obligations.

SECTION 10   Representations and Warranties. The Guarantor represents and
warrants to each Guaranteed Party that:

         (a)      Organization and Powers. The Guarantor is (i) duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own its assets and carry on its business and (B) to
execute, deliver, and perform its obligations under this Guaranty and the other
Guarantor Documents, (iii) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), clause (iii) or clause (iv), to the
extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

         (b)      Authorization; No Conflict. The execution, delivery and
performance by the Guarantor of this Guaranty and any other Guarantor Documents
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of the
Guarantor’s Organization Documents; (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under, any Contractual
Obligation to which the Guarantor is a party or any order, injunction, writ or
decree of any Governmental Authority or arbitral award to which the Guarantor or
its property is subject; or (iii) violate any Law applicable to the Guarantor.

         (c)      Binding Obligation. This Guaranty has been, and the other
Guarantor Documents, when executed and delivered by the Guarantor, will have
been, duly executed and delivered by the Guarantor. This Guaranty constitutes,
and each other Guarantor Document when so executed and delivered will
constitute, a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

         (d)      Governmental Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor of this Guaranty or any other Guarantor Documents.

12

--------------------------------------------------------------------------------

         (e)      No Prior Assignment. The Guarantor has not previously assigned
any interest in the Subordinated Debt or any collateral relating thereto, no
Person other than the Guarantor owns an interest in any of the Subordinated Debt
or any such collateral (whether as joint holders of the Subordinated Debt,
participants or otherwise), and the entire Subordinated Debt is owing only to
the Guarantor.

         (f)      Solvency. Immediately prior to and after and giving effect to
the incurrence of the Guarantor’s obligations under this Guaranty the Guarantor
is and will be Solvent.

         (g)      Consideration. The Guarantor has received sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations.

         (h)      Independent Investigation. The Guarantor hereby acknowledges
that it has undertaken its own independent investigation of the financial
condition of the Company and all other matters pertaining to this Guaranty and
further acknowledges that it is not relying in any manner upon any
representation or statement of any Guaranteed Party with respect thereto. The
Guarantor represents and warrants that it has received and reviewed copies of
the Loan Documents and that it is in a position to obtain, and it hereby assumes
full responsibility for obtaining, any additional information concerning the
financial condition of the Company and any other matters pertinent hereto that
the Guarantor may desire. The Guarantor is not relying upon or expecting any
Guaranteed Party to furnish to the Guarantor any information now or hereafter in
any Guaranteed Party’s possession concerning the financial condition of the
Company or any other matter.

         SECTION 11  Reporting Covenant. So long as any Guaranteed Obligations
shall remain unsatisfied or any Lender shall have any Commitment, the Guarantor
agrees that it shall furnish to the Administrative Agent such information
respecting the operations, properties, business or condition (financial or
otherwise) of the Guarantor or its Subsidiaries as the Administrative Agent, at
the request of any Guaranteed Party, may from time to time reasonably request.

         SECTION 12   Additional Covenants. So long as any Guaranteed
Obligations shall remain unsatisfied or any Guaranteed Party shall have any
Commitment, the Guarantor agrees that:

         (a)      Preservation of Existence, Etc. The Guarantor shall (a)
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization, except in
a transaction permitted by Section 7.04 or 7.05 of the Credit Agreement; and (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

13

--------------------------------------------------------------------------------

         (b)      Further Assurances and Additional Acts. The Guarantor shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Administrative Agent or the Required Lenders shall
deem reasonably necessary or appropriate to effectuate the purposes of this
Guaranty and the other Guarantor Documents, and promptly provide the
Administrative Agent with evidence of the foregoing satisfactory in form and
substance to the Administrative Agent and the Required Lenders.

         (c)      Credit Agreement Covenants. The Guarantor shall observe,
perform and comply with all covenants applicable to the Guarantor set forth in
Articles VI and VII of the Credit Agreement, which by their terms the Company is
required to cause the Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.

         SECTION 13   Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of this Section 13) or delivered, in the case of the Guarantor, to
the address or facsimile number or email address specified on the signature page
hereof, and in the case of any Guaranteed Party, to the address or facsimile
number or email address specified in the Credit Agreements, or to such other
address, facsimile number or email address as shall be designated by such party
in a notice to the other parties. Notices and other communications to any
Guaranteed Party or the Administrative Agent hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent or such
Guaranteed Party, provided that approval of such procedures may be limited to
particular notices or communications. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

         SECTION 14   No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

14

--------------------------------------------------------------------------------

       SECTION 15   Costs and Expenses; Indemnification.

         (a)      Costs and Expenses. The Guarantor shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Guaranty and the other Guarantor
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by any Guaranteed
Party (including the charges and disbursements of any counsel for any such
Guaranteed Party), and shall pay all fees and time charges for attorneys who may
be employees of a Guaranteed Party, in connection with the enforcement or
protection of its rights in connection with this Guaranty and the other
Guarantor Documents, including its rights under this Section 15, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Guaranteed Obligations.

         (b)      Interest. Any amounts payable to any Guaranteed Party or other
Persons entitled thereto by the Guarantor under this Section 15 or otherwise
under this Guaranty if not paid when due shall bear interest from such due date
until paid in full, at a fluctuating interest rate per annum at all times equal
to the Default Rate applicable to Base Rate Loans to the fullest extent
permitted by applicable Law. Any such interest shall be due and payable upon
demand and shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.

         (c)      Payment. All amounts due under this Section 15 shall be
payable within ten Business Days after demand therefor.

         (d)      Survival. The agreements in this Section 15 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

         SECTION 16   Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Guaranteed Party and each Depositary Bank
Affiliate of such Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party or any Depositary Bank
Affiliate of such Guaranteed Party to or for the credit or the account of the
Guarantor against any and all of the obligations of the Guarantor, including
without limitation, the Guaranteed Obligations, now or hereafter existing under
this Guaranty or any other Loan Document to such Guaranteed Party, irrespective
of whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations of the
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Guaranteed Party different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Guaranteed Party and each
Depositary Bank Affiliate of such Guaranteed Party under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Guaranteed Party or any Depositary Bank Affiliate of such Guaranteed Party
may have. Each Guaranteed Party agrees to notify the Guarantor and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

15

--------------------------------------------------------------------------------

         SECTION 17   Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any Guaranteed Party shall be under any obligation to
marshal any assets in favor of the Guarantor or any other Person or against or
in payment of any or all of the Guaranteed Obligations. To the extent that the
Guarantor makes a payment to any Guaranteed Party, or any Guaranteed Party
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Guaranteed Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each of the Lenders severally agrees (by its
acceptance hereof) to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

         SECTION 18   Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.

       SECTION 19   Binding Effect; Assignment.

         (a)      Binding Effect. This Guaranty shall be binding upon the
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Administrative Agent and each other Guaranteed Party and
their respective successors, endorsees, transferees and assigns.

         (b)      Assignment. Except to the extent otherwise provided in the
Credit Agreement, the Guarantor shall not have the right to assign or transfer
its rights and obligations hereunder or under any other Guarantor Documents
without the prior written consent of the Required Lenders. Each Lender may,
without notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Section 10.06 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 16 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 15.

16

--------------------------------------------------------------------------------

       SECTION 20   Governing Law and Jurisdiction.

         (a)      THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

         (b)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
OR ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE
GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. THE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

         (c)      The Guarantor hereby irrevocably appoints the Company, with an
office as listed in Section 10.02 of the Credit Agreement, as its authorized
agent (in such capacity, the “Process Agent”) with all powers necessary to
receive on its behalf service of copies of the summons and complaint and any
other process which may be served in any action or proceeding arising out of or
relating to this Guaranty and the other Guarantor Documents in any of the courts
in and of the State of New York. Such service may be made by mailing or
delivering a copy of such process to the Guarantor in care of the Process Agent
at the Process Agent’s address and the Guarantor hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf and agrees
that the failure of the Process Agent to give any notice of any such service to
the Guarantor shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. As an alternative
method of service, the Guarantor also irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Guarantor at its address specified on the signature page
hereof. If for any reason the Company shall cease to act as Process Agent, the
Guarantor shall appoint forthwith, in the manner provided for herein, a
successor Process Agent qualified to act as an agent for service of process with
respect to all courts in and of the State of New York and acceptable to the
Administrative Agent.

         (d)      Nothing in this Section 20 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed Parties to bring any action or proceeding
against the Guarantor or its property in the courts of other jurisdictions.

17

--------------------------------------------------------------------------------

         SECTION 21   Waiver of Jury Trial. THE GUARANTOR AND EACH GUARANTEED
PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTOR
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTOR DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE GUARANTOR
AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

         SECTION 22   Entire Agreement; Amendments and Waivers.. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative
Agent and the Required Lenders. No waiver of any rights of the Guaranteed
Parties under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent  and the Required Lenders, or the Administrative Agent
(with the written consent of the Required Lenders). Any such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

         SECTION 23   Severability. If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

[Signature page follows.]

18

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the
date first above written.

 

STORAGETEK HOLDING CORPORATION

By    /s/ MARK D. MCGREGOR
        ————————————————
       Name:    Mark D. McGregor
       Title:      Vice President, Treasurer

Address for Notices:

StorageTek Holding Corporation
c/o Storage Technology Corporation
One StorageTek Drive Louisville, CO 80028-4302
Attention: Assistant Treasurer
Telephone: (303) 661 2676
Facsimile: (303) 673 2837
Website: www.storagetek.com

With a copy to:

StorageTek Holding Corporation
c/o Storage Technology Corporation
One StorageTek Drive
Louisville, CO 80028-4302
Attention: General Counsel
Telephone: (303) 673-5151
Facsimile: (303) 673-4151
